EXHIBIT AMENDED AND RESTATED MANAGEMENT FEES SUBORDINATION AGREEMENT THIS AMENDED AND RESTATED MANAGEMENT FEES SUBORDINATION AGREEMENT (this “Agreement”) dated as of October 29, 2009, is made and entered into by and among THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited liability company (“OED”), DIAMOND JO WORTH, LLC, a Delaware limited liability company (“DJW”; together with OED, hereinafter collectively referred to as the “Debtors” and each individually, a “Debtor”), DIAMOND JO, LLC, a Delaware limited liability company (“DJO”), PENINSULA GAMING PARTNERS, LLC, a Delaware limited liability company (“PGP”), OED ACQUISITION, LLC, a Delaware limited liability company (“OEDA”; together with
